Citation Nr: 1016495	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-38 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of patella with degenerative 
osteoarthritis, left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of patella with degenerative 
osteoarthritis, right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to July 
1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
chondromalacia of patella with degenerative osteoarthritis, 
left knee, and chondromalacia of patella with degenerative 
osteoarthritis, right knee.  Each disability was evaluated as 
10 percent disabling, effective from June 25, 2007.  

The RO in Indianapolis, Indiana, has jurisdiction of the 
Veteran's claims file. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's chondromalacia of patella with degenerative 
osteoarthritis, left knee, results in knee flexion limited to 
30 degrees, malunion of the tibia and fibula, knee extension 
limited to 10 degrees, or slight recurrent subluxation or 
instability.  

2.  The competent medical evidence does not show that the 
Veteran's chondromalacia of patella with degenerative 
osteoarthritis, right knee, results in knee flexion limited 
to 30 degrees, malunion of the tibia and fibula, knee 
extension limited to 10 degrees, or slight recurrent 
subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of patella with degenerative 
osteoarthritis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261, 5262 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of patella with degenerative 
osteoarthritis, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

As the rating decision on appeal granted service connection 
for the Veteran's knee disabilities, his claims are now 
substantiated.  Thus, the filing of a notice of disagreement 
as to the initial ratings assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. 
Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignments triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  See November 2008 statement of the 
case and supplemental statements of the case dated in July 
and November 2009 heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions."

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from the Social Security 
Administration.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

VA examinations with respect to the issues on appeal were 
obtained in November 2007 and September 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate.  The November 2007 report was predicated on a 
reading of the Veteran's claims file and a physical 
examination.  It considers all of the pertinent evidence of 
record, to include the statements of the Veteran.  The 
September 2009 report was not predicated on a review of the 
Veteran's claims file.  However, it was predicated on 
physical examination findings, as well as a medical history 
as reported by the Veteran.  The Board notes that this 
medical history appears accurate when compared to the claims 
file.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate).  See also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

In addition, each VA examination report includes clinical 
findings which are pertinent to the criteria applicable for 
rating the Veteran's knee disabilities.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Increased Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2009).

Flexion of a knee limited to 60 degrees warrants a 
noncompensable rating, limited to 45 degrees warrants a 10 
percent evaluation, limited to 30 degrees warrants a 20 
percent evaluation, and knee flexion limited to 15 degrees 
warrants a 30 percent evaluation.  Diagnostic Code 5260.  
Extension of a knee limited to 5 degrees warrants a 
noncompensable evaluation, limited to 10 degrees warrants a 
10 percent evaluation, limited to 15 degrees warrants a 20 
percent evaluation and limited to 20 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5261.  Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003-5010 and Diagnostic 
Code 5257 based on additional disability.  It was specified 
that, for a knee disorder already rated under Diagnostic Code 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003 or Diagnostic Code 5010.  
Likewise, if a claimant has a disability rating under 
Diagnostic Code 5003 for arthritis of the knee, and there is 
evidence of instability, a separate rating is available under 
Diagnostic Code 5257.  See VAOPGCPREC 9-98.

Slight recurrent subluxation or instability of the knee 
warrants a 10 percent evaluation; moderate recurrent 
subluxation or instability of the knee is rated 20 percent 
and severe recurrent subluxation or instability of the knee 
is rated 30 percent.  Diagnostic Code 5257.

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  With marked 
knee or ankle disability, a 30 percent evaluation is 
warranted.  Diagnostic Code 5262.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The report of the November 2007 VA examination provides that 
the Veteran complained of bilateral knee pain that flared up 
when walking longer distances, squatting, or going up and 
down stairs.  He saw his primary care physician for 
complaints.  For pain, he took one tablet of Tylenol four 
times a day with relief of pain.  His gait was normal without 
assisting devices.  The Veteran was not working and was 
looking for a job that did not put a lot of pressure on his 
knees.  

On physical examination, the Veteran's right knee was of 
normal configuration.  There was pain from flexion to 130 
degrees.  The Veteran had full flexion and extension in the 
right knee joint.  There was good stability of the medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments.  McMurray and Lachman's tests were 
normal.  During repetitive motion, the Veteran had increased 
pain, easy fatigability, and lack of endurance but there was 
no change of range of motion.  

The left knee was also of normal configuration.  There was 
pain from flexion to 130 degrees.  He had full range of 
motion.  There was good stability of the medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments.  McMurray and Lachman's tests were negative.  
During repetitive motion, the Veteran had increased pain, 
easy fatigability, and lack of endurance but there was no 
change of range of motion.

X-rays of both knee joints were noted to result in an 
impression of degenerative osteoarthritis of bilateral knees.  

The final diagnosis was chondromalacia of patella of 
bilateral knees, and degenerative osteoarthritis of bilateral 
knees.  

The report of a September 2009 VA examination provides that 
the Veteran was not working and was a student.  He complained 
of increasing pain in both knee joints with painful and 
limited range of motion.  The pain flared when he was 
walking, squatting and going up and down stairs.  He was 
followed by his primary care physician and took one to two 
tablets of Tylenol four times a day as needed with partial 
relief.  The Veteran's gait was normal without assisting 
devices.  

On physical examination, the Veteran's right knee was of 
normal configuration.  There was pain on palpation over the 
medial joint compartment.  He had painful and limited range 
of motion.  Flexion was possible to 130 degrees and extension 
was full.  There was good stability of the medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments.  McMurray and Lachman's tests were negative.  
After repetitive movement in the right knee joint, the 
Veteran complained of increased pain, easy fatigability and 
lack of endurance but there was no change of range of motion.  

The Veteran's left knee was also of normal configuration.  
The Veteran had pain with palpation over the medial joint 
compartment.  He had painful and limited range of motion.  
Flexion was possible to 130 degrees and extension was full.  
McMurray and Lachman's tests were negative.  After repetitive 
movement in the left knee joint, the Veteran had increased 
pain, easy fatigability and lack of endurance but no change 
of range of motion.  

The final diagnosis was chondromalacia of patella of 
bilateral knees, and degenerative osteoarthritis of bilateral 
knees with chronic pain.  

VA outpatient treatment records are negative for pertinent 
complaints, symptoms, findings or diagnoses.  The report of a 
September 2009 extensive physical examination conducted for 
management of hyperlipidemia, GERD and back pain provides 
that the Veteran noted no joint pain, swelling or stiffness.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for initial evaluations in excess of 10 
percent for chondromalacia of patella with degenerative 
osteoarthritis, left knee, and for chondromalacia of patella 
with degenerative osteoarthritis, right knee.  The evidence 
of record simply does not show that it is at least as likely 
as not that either knee disability satisfies any criteria for 
a higher initial evaluation.  

The evidence shows that neither of the Veteran's knee 
disabilities results in flexion limited to 30 degrees, and 
therefore a 20 percent evaluation is not warranted for either 
knee under Diagnostic Code 5260.  There is no evidence of 
malunion of the tibia and fibula in either knee, and thus 
neither knee disability warrants a 20 percent evaluation 
under Diagnostic Code 5262.

The evidence also shows that neither of the Veteran's knee 
disabilities results in extension limited to 10 degrees, and 
therefore a separate 10 percent evaluation is not warranted 
under Diagnostic Code 5261 and VAOPGCPREC 9-2004.  Similarly, 
there is no evidence that either knee disability results in 
slight recurrent subluxation or instability of the knee, and 
therefore a separate 10 percent evaluation is not warranted 
under Diagnostic Code 5257 and VAOPGCPREC 9-98.  

The Board recognizes the Veteran's complaints of right and 
left knee pain, and that the most recent VA examination 
report shows that his pain was increasing and he had 
increased his pain medication.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's service-connected knee disabilities are 
contemplated in the current 10 percent disability ratings.  
The foregoing evidence simply does not show that pain, due to 
either service-connected knee disability, has caused 
functional loss comparable to the criteria for an increased 
disability rating discussed above.  

In this regard, each VA examination found that while 
repetitive movements did result in increased pain, easy 
fatigability and lack of endurance, there was no increase in 
limitation of motion.  The Board finds that the Veteran's 
September 2009 denial of joint pain, swelling and stiffness 
to be particularly probative evidence, as the Veteran made it 
while seeking medical treatment.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for chondromalacia of patella with degenerative 
osteoarthritis, left knee, or an initial evaluation in excess 
of 10 percent for chondromalacia of patella with degenerative 
osteoarthritis, right knee.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia of patella with degenerative osteoarthritis, 
left knee, is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia of patella with degenerative osteoarthritis, 
right knee, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


